DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 01/19/2022, in which claims 28-57 are pending and ready for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed before the mailing date of the Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 28-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28-57 of copending Application No. 17/717,327 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as outlined in the table below.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Co-pending – 17/717,327
Instant – 17/579,023
Claim 28 -  A machine-readable storage medium encoded with a non-transitory program code for execution by a data processor for 
generating a 3D map of a scene, the program code configured for: 
a. receiving active sensor data generated by an active sensor performing active measurements of a scene, including: 
i. a transmitter configured to emit energy pulses toward the scene, 
ii. a receiver configured to detect energy pulses reflected from the scene to generate in response to the reflected pulses an active sensor representation of the scene including active sensor data conveying a plurality of distance measurements, 
b. receiving image data from a 2D image sensor, the image data including a plurality of pixels conveying a 2D scene representation, 
c. processing the image data to perform image recognition on the 2D scene representation to identify the one or more target objects in the 2D scene representation, 
d. fusing the active sensor representation and the 2D scene representation for providing a 3D map of the scene including a succession of data frames, each data frame associating distance measurements from the active sensor data with pixels from the image data.

Claim 28 -  A machine-readable storage medium encoded with a non-transitory program code for execution by a data processor for 
generating a 3D map of a scene, the program code configured for: 
a. receiving active sensor data generated by an active sensor performing active measurements of a scene including one or more target objects, including: 
i. a transmitter configured to emit energy pulses toward the scene, 
ii. a receiver configured to detect energy pulses reflected from the scene to generate in response to the reflected pulses an active sensor representation of the scene including active sensor data conveying a plurality of distance measurements, 
b. receiving image data from a 2D image sensor, the image data including a plurality of pixels conveying a 2D scene representation, 
c. processing the image data to perform image recognition on the 2D scene representation to identify the one or more target objects in the 2D scene representation, 
d. fusing the active sensor representation and the 2D scene representation for providing a 3D map of the scene including a succession of data frames, each data frame associating distance measurements from the active sensor data with pixels from the image data.

e. deriving proximity of the one or more identified target objects to the active sensor from the 3D map.

Claim 29 - wherein the program code is further configured for processing the 3D map of the scene to derive directions to operate a vehicle and output the directions to a controller controlling an operation of the vehicle.
Claim 29 - wherein the program code is further configured for processing the 3D map of the scene to derive directions to operate a vehicle and output the directions to a controller controlling an operation of the vehicle.
 Claim 30 - wherein the program code is configured for rendering the 3D map.
 Claim 30 - wherein the program code is configured for rendering the 3D map.
Claim 31 - wherein the active sensor is selected from the group consisting of LIDAR, RADAR and acoustic sensor.
Claim 31 - wherein the active sensor is selected from the group consisting of LIDAR, RADAR and acoustic sensor.
Claim 32 - wherein the active sensor data is mapped to the image data wherein the fusing of the active sensor representation and the 2D scene representation includes associating distance measurements of the active sensor data to corresponding pixels of the image data according to the mapping.
Claim 32 - wherein the active sensor data is mapped to the image data wherein the fusing of the active sensor representation and the 2D scene representation includes associating distance measurements of the active sensor data to corresponding pixels of the image data according to the mapping.
Claim 33 - wherein the fusing includes estimating for one or more pixels, for which no distance values are available in the active sensor data, distance values and associating the estimated distance values to the one or more pixels in the 3D map.
Claim 33 - wherein the fusing including estimating for one or more pixels, for which no distance values are available in the active sensor data, distance values and associating the estimated distance values to the one or more pixels in the 3D map.
Claim 34 - wherein the fusing includes, for first pixels in the image data for which no distance measurements are available in the active sensor data, estimating distance values at least in part on a basis of distance values in the active measurement data available for second pixels in the image data that share a common characteristic with the first pixels.
Claim 34 - wherein the fusing including, for first pixels in the image data for which no distance measurements are available in the active sensor data, estimating distance values at least in part on a basis of distance values in the active measurement data available for second pixels in the image data that share a common characteristic with the first pixels.
 Claim 35 - wherein the common characteristic includes pixel color, wherein the first pixels have substantially similar colors than the second pixels.
 Claim 35 - wherein the common characteristic includes pixel color, wherein the first pixels have substantially similar colors than the second pixels.
Claim 36 - wherein the program code is further configured for controlling an energy level of pulses emitted by the transmitter, wherein the energy level is one of at least two available non-zero energy levels and wherein the energy level of pulses emitted by the transmitter is based at least in part on a proximity of one or more of the target objects to the active sensor.
Claim 36 - wherein the program code is further configured for controlling an energy level of pulses emitted by the transmitter, wherein the energy level is one of at least two available non-zero energy levels and wherein the energy level of pulses emitted by the transmitter is based at least in part on a proximity of one or more of the target objects to the active sensor.
Claim 37 - wherein the controlling of the energy level including decreasing the energy level with an increasing proximity of the target object to the vehicle.
Claim 37 - wherein the controlling of the energy level including decreasing the energy level with an increasing proximity of the target object to the vehicle.
Claim 38 - wherein the controlling of the energy level including increasing the energy level with a decreasing proximity of the target object to the vehicle.
Claim 38 - wherein the controlling of the energy level including increasing the energy level with a decreasing proximity of the target object to the vehicle.
Claim 39 - wherein the program code is configured for performing classification on the one or more target objects identified in the 2D scene representation.
Claim 39 - wherein the program code is configured for performing classification on the one or more target objects identified in the 2D scene representation.
 Claim 40 - wherein the classification includes classifying the one or more target objects in pre-determined categories of objects.
 Claim 40 - wherein the classification includes classifying the one or more target objects in pre-determined categories of objects.
Claim 28 - …
e. deriving proximity of the one or more identified target objects to the active sensor from the 3D map
…
Claim 41 - wherein the program code is configured for deriving the proximity of the one or more target objects to the active sensor from the 3D map.
Claim 42 - wherein the program code is configured to define segments in the image data based at least in part on the common characteristics, whereby pixels in a given segment share the common characteristic.
Claim 42 - wherein the program code is configured to define segments in the image data based at least in part on the common characteristics, whereby pixels in a given segment share the common characteristic.
Claim 43 - wherein the program code is configured to identify three or more distance measurements in the active sensor data associated with pixels in a particular segment and estimates on the basis of the plurality of distance values by using a plane equation, distance values for other pixels in the particular segment for which no distance values are available in the active sensor data.
Claim 43 - wherein the program code is configured to identify three or more distance measurements in the active sensor data associated with pixels in a particular segment and estimates on the basis of the plurality of distance values by using a plane equation, distance values for other pixels in the particular segment for which no distance values are available in the active sensor data.
 Claim 44 - A machine-readable storage medium encoded with a non-transitory program code for execution by a data processor for generating a 3D map of a scene, the program code configured for: 
a. receiving active sensor data from an active sensor for performing active measurements of a scene, the active sensor including: 
i. a transmitter configured to emit energy pulses toward the scene, 
ii. a receiver configured to detect energy pulses reflected from the scene to generate in response to the reflected pulses the active sensor data including a plurality of distance measurements and conveying an active sensor representation of the scene, 
b. receiving image data generated by a 2D image sensor, including a plurality of pixels, and conveying a 2D scene representation, 
c. perform image recognition on the 2D scene representation to identify one or more target objects in the 2D scene representation, 
d. fusing the active sensor representation and the 2D scene representation of the scene for providing a 3D map of the scene including a succession of data frames, each data frame associating distance measurements from the active sensor data with pixels from the image data, 
e. deriving from the 3D map of the scene a proximity of the one or more identified target objects to the active sensor, 
f. control at least in part on a basis of the proximity a parameter of the energy pulses emitted by the transmitter.
 Claim 44 - A machine-readable storage medium encoded with a non-transitory program code for execution by a data processor for generating a 3D map of a scene, the program code configured for: 
a. receiving active sensor data from an active sensor for performing active measurements of a scene including one or more target objects, the active sensor including: 
i. a transmitter configured to emit energy pulses toward the scene, 
ii. a receiver configured to detect energy pulses reflected from the scene to generate in response to the reflected pulses the active sensor data including a plurality of distance measurements and conveying an active sensor representation of the scene, 
b. receiving image data generated by a 2D image sensor, including a plurality of pixels, and conveying a 2D scene representation, 
c. perform image recognition on the 2D scene representation to identify the one or more target objects in the 2D scene representation, 
d. fuse the active sensor representation and the 2D scene representation of the scene for providing a 3D map of the scene including a succession of data frames, each data frame associating distance measurements from the active sensor data with pixels from the image data, 
e. derive from the 3D map of the scene a proximity of one or more of the target objects to the active sensor, 
f. control at least in part on a basis of the proximity a parameter of the energy pulses emitted by the transmitter.
Claim 45 - wherein the parameter of the energy pulses emitted by the transmitter includes energy level, direction, and timing.
Claim 45 - wherein the parameter of the energy pulses emitted by the transmitter includes energy level, direction, and timing.
Claim 46 - wherein the program code is configured for processing the 3D map of the scene to derive vehicle operation directions and output the directions to a controller controlling an operation of the vehicle.
Claim 46 - wherein the program code is configured for processing the 3D map of the scene to derive vehicle operation directions and output the directions to a controller controlling an operation of the vehicle.
Claim 47 - wherein the program code is configured for rendering the 3D map.
Claim 47 - wherein the program code is configured for rendering the 3D map.
Claim 48 - wherein the active sensor is selected from the group consisting of LIDAR, RADAR and acoustic sensor.
Claim 48 - wherein the active sensor is selected from the group consisting of LIDAR, RADAR and acoustic sensor.
 Claim 49 - wherein the active sensor data is mapped to the image data wherein the fusing of the active sensor representation and the 2D scene representation includes associating distance measurements of the active sensor data to corresponding pixels of the image data according to the mapping.
 Claim 49 - wherein the active sensor data is mapped to the image data wherein the fusing of the active sensor representation and the 2D scene representation includes associating distance measurements of the active sensor data to corresponding pixels of the image data according to the mapping.
Claim 50 - wherein the fusing includes estimating for one or more pixels, for which no distance values are available in the active sensor data, distance values and associating the distance values to the one or more pixels in the 3D map.
Claim 50 - wherein the fusing including estimating for one or more pixels, for which no distance values are available in the active sensor data, distance values and associating the distance values to the one or more pixels in the 3D map.
Claim 51 - wherein the program code is configured for, for first pixels in the image data for which no distance measurements are available in the active sensor data, estimating distance values at least in part on a basis of distance values in the active measurement data available for second pixels in the image data that are visually similar to the first pixels.
Claim 51 - wherein the program code is configured for, for first pixels in the image data for which no distance measurements are available in the active sensor data, estimating distance values at least in part on a basis of distance values in the active measurement data available for second pixels in the image data that are visually similar to the first pixels.
Claim 52 - wherein the program code is configured for controlling an energy level of pulses emitted by the transmitter, wherein the energy level is one of at least two available non-zero energy levels.
Claim 52 - wherein the computer system is configured for controlling an energy level of pulses emitted by the transmitter, wherein the energy level is one of at least two available non-zero energy levels.
Claim 53 - wherein the controlling of the energy level including decreasing the energy level with an increasing proximity of the one or more target objects to the vehicle.
Claim 53 - wherein the controlling of the energy level including decreasing the energy level with an increasing proximity of the one or more target objects to the vehicle.
 Claim 54 - An automated method, comprising: 
a. receiving with one or more processors, first sensor data from a first sensor, the first sensor data representing an environment, the first sensor including a 2D image sensor and the first sensor data including image data providing a 2D representation of the environment, 
b. performing with the one or more processors image recognition on the 2D representation of the environment to identify one or more target objects in the 2D representation of the environment, 
c. receiving with the one or more processors, a second signal from a second sensor, the second signal including second sensor data representing the environment, 
d. performing data fusion between the first sensor data and the second sensor data to produce a succession of data frames, wherein each data frame including data derived from the first sensor data and associated to data derived from the second sensor data to provide a 3D representation of the environment including the one or more identified target objects, 
e. deriving proximity of the one or more identified target objects to the second sensor from the 3D representation of the environment,

 Claim 54 - An automated method, comprising: 
a. receiving with one or more processors, first sensor data from a first sensor, the first sensor data representing an environment, the first sensor including a 2D image sensor and the first sensor data including image data providing a 2D representation of the environment, 
b. performing with the one or more processors image recognition on the 2D representation of the environment to identify one or more target objects in the 2D representation of the environment, 
c. receiving with the one or more processors, a second signal from a second sensor, the second signal including second sensor data representing the environment, 
d. performing data fusion between the first sensor data and the second sensor data to produce a succession of data frames, wherein each data frame including data derived from the first sensor data and associated to data derived from the second sensor data to provide a 3D representation of the environment including the one or more target objects, 

f. process with the one or more processors the succession of data frames to derive driving directions and output the driving directions to a controller controlling an operation of a vehicle driving in the environment.
e. process with the one or more processors the succession of data frames to derive driving directions and output the driving directions to a controller controlling an operation of a vehicle driving in the environment.
Claim 55 - wherein the second sensor data conveys distance information, including distance information to the one or more target objects.
Claim 55 - wherein the second sensor data conveys distance information, including distance information to the one or more target objects.
Claim 56 - wherein the second sensor is selected from the group consisting of LIDAR sensor, RADAR sensor and acoustic sensor.
Claim 56 - wherein the second sensor is selected from the group consisting of LIDAR sensor, RADAR sensor and acoustic sensor.
Claim 57 - wherein the image data includes a plurality of pixels, the data fusion including associating in the data frame pixels with distance measurements derived from the second sensor.
Claim 57 - wherein the image data includes a plurality of pixels, the data fusion including associating in the data frame pixels with distance measurements derived from the second sensor.


Regarding claims 28-57, although the conflicting claims are not identical, they are not patentably distinct from each other, because claims 28-57 of the instant application differs from claims 28-57 of the co-pending claim in typographical form. The two set of claims are equivalent in claim scope.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 28 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang (US Pub. 20160104289 A1).

Regarding claim 28, Chang discloses a machine-readable storage medium encoded with a non-transitory program code for execution by a data processor for generating a 3D map of a scene, the program code configured for (Chang; Fig. 2, 3, Para. [0016]. A range mapping system is used, wherein the system includes a computer to perform range mapping using stored instructions on a storage medium.): 
a. receiving active sensor data generated by an active sensor performing active measurements of a scene including one or more target objects (Chang; Fig. 2, Para. [0018]. A LIDAR sensor is used to received active data of objects in a scene.), including: 
i. a transmitter configured to emit energy pulses toward the scene (Chang; Fig. 2, Para. [0018]. A LIDAR sensor is used to received active data of objects in a scene, wherein the LIDAR sensor includes a transmitter/laser used to emit light beams to a scene.), 
ii. a receiver configured to detect energy pulses reflected from the scene to generate in response to the reflected pulses an active sensor representation of the scene including active sensor data conveying a plurality of distance measurements (Chang; Fig. 2, Para. [0018]. A LIDAR sensor is used to received active data of objects in a scene, wherein the LIDAR sensor includes a receiver/detector used to receive light beams off objects in a scene for generating active representation of range measurements.), 
b. receiving image data from a 2D image sensor, the image data including a plurality of pixels conveying a 2D scene representation (Chang; Para. [0016, 17]. A range mapping system includes an image sensor mounted on a vehicle used to generate image representation including image data of pixels.), 
c. processing the image data to perform image recognition on the 2D scene representation to identify the one or more target objects in the 2D scene representation (Chang; Para. [0022, 30]. Image data is processed by a controller to identify/recognize objects in a 2D scene.), 
d. fusing the active sensor representation and the 2D scene representation for providing a 3D map of the scene including a succession of data frames, each data frame associating distance measurements from the active sensor data with pixels from the image data (Chang; Fig. 3, Para. [Para. 26-28, 30]. LIDAR representation and image representation are fused to generate a scene map having pixels associated with corresponding distances of LIDAR data.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-34, 42-43, and 54-57 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Pub. 20160104289 A1) in view of Stout (US Pat. 9098754 B1).

Regarding claim 29, Chang discloses the program code is further configured for processing the 3D map of the scene (Chang; See remarks above.).
But it does not specifically disclose wherein the program code is further configured for processing the 3D map of the scene to derive directions to operate a vehicle and output the directions to a controller controlling an operation of the vehicle.
However, Stout teaches wherein the program code is further configured for processing the 3D map of the scene to derive directions to operate a vehicle and output the directions to a controller controlling an operation of the vehicle (Stout; Col. 4, Ln. 58-66, Col. 9, Ln. 5-13, Col. 11, Ln. 36-48, Col. 18, Ln. 66 to Col. 19, Ln. 8. A computing device is used to determine driving direction/path for a vehicle from a range image and virtual map, indicative of 3D information, and a control system is used to control the operation of a vehicle in accordance with the range image and/or virtual map.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the range mapping system of Chang to adapt an approach of vehicle control, by incorporating Stout’s teaching wherein vehicle control is perform by a control system using 3D information from a range image and/or virtual map, for the motivation to perform object detection and identification for the safe operation of autonomous vehicle (Stout; Background.).

Regarding claim 30, modified Chang discloses wherein the program code is configured for rendering the 3D map (Chang; Para. [0024-26]. A system is used for generating 3D/range map. Stout; Col. 4, Ln. 58-66, Col. 9, Ln. 5-13, Col. 11, Ln. 36-48, Col. 18, Ln. 66 to Col. 19, Ln. 8. A system is used to generate 3D map.).

Regarding claim 31, modified Chang discloses wherein the active sensor is selected from the group consisting of LIDAR, RADAR and acoustic sensor (Change; Para. [0018]. An active sensor is used from a group of LIDAR, RADAR, and sonar/acoustic sensor.).

Regarding claim 32, modified Chang discloses wherein the active sensor data is mapped to the image data wherein the fusing of the active sensor representation and the 2D scene representation includes associating distance measurements of the active sensor data to corresponding pixels of the image data according to the mapping (Chang; Fig. 3, Para. [Para. 26-28, 30]. LIDAR representation and image representation are fused to generate a scene map having pixels associated with corresponding distances of LIDAR data in accordance with a mapping process between active sensor representation and a 2D image representation. Stout; Col. 1, Ln. 56 to Col. 2, Ln. 19. Col. 14, Ln. 21-35. Active data of range values are provided to/associated with corresponding pixels in accordance with a mapping between an active sensor representation of range and a 2D image.).

Regarding claim 33, modified Chang discloses wherein the fusing including estimating for one or more pixels, for which no distance values are available in the active sensor data, distance values and associating the estimated distance values to the one or more pixels in the 3D map (Chang; Fig. 3, Para. [0030, 31]. Distance values for first pixels (in projected 2D coordinates), exact distance values of which are not available, are determined in accordance with distance values nearby in the LIDAR data. Stout; Abstract, Col. 14, Ln. 27-50. Distance values for first pixel, which lacks distance values, are determined in accordance with distance values in LIDAR data available for second pixels nearby that are similar to the first pixels).

Regarding claim 34, modified Chang discloses the fusing including, for first pixels in the image data for which no distance measurements are available in the active sensor data, estimating distance values at least in part on a basis of distance values in the active measurement data available for second pixels in the image data that share a common characteristic with the first pixels (Stout; Abstract, Col. 14, Ln. 27-50. Distance values for first pixel, which lacks distance values, are determined in accordance with distance values in LIDAR data available for second pixels nearby that are similar to the first pixels).

Regarding claim 42, modified Chang teaches the program code (Chang; See remarks regarding claim 28 or 29 above.),
But it does not specifically teach wherein the program code is configured to define segments in the image data based at least in part on the common characteristics, whereby pixels in a given segment share the common characteristic.
However, Stout teaches wherein the program code is configured to define segments in the image data based at least in part on the common characteristics, whereby pixels in a given segment share the common characteristic (Stout; Col. 4, Ln. 58 to Col. 5, Ln. 2, Col. 16, Ln. 13-23. A computer device is used to perform segmentation to provide different object segments, wherein different object portions/segments are determined from an image based on pixels with visual similarity.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the range mapping system of modified Chang to adapt an range data mapping approach, by incorporating Stout’s teaching wherein segmentation is performed on images to provide different object segments, for the motivation to perform object detection and identification for the safe operation of autonomous vehicle (Stout; Background.).

Regarding claim 43, modified Chang teaches the program code (Chang; See remarks regarding claim 28 or 29 above.),
But it does not specifically teach the program code is configured to identify three or more distance measurements in the active sensor data associated with pixels in a particular segment and estimates on the basis of the plurality of distance values by using a plane equation, distance values for other pixels in the particular segment for which no distance values are available in the active sensor data.
However, Stout teaches the program code is configured to identify three or more distance measurements in the active sensor data associated with pixels in a particular segment and estimates on the basis of the plurality of distance values by using a plane equation, distance values for other pixels in the particular segment for which no distance values are available in the active sensor data (Stout; Col. 4, Ln. 48-57, Col. 13, Ln. 29-49, Col. 14, Ln. 21-35. Pixels, included in one portion of an object and having range/distance values in LIDAR data, is used to estimate distance values of the other pixels, included in the portion of the object, in LIDAR data using equation of averaging of pixels in the same plane.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the range mapping system of modified Chang to adapt an range data mapping approach, by incorporating Stout’s teaching wherein average distance values are processed to estimate distance values for particular image pixel positions, for the motivation to perform object detection and identification for the safe operation of autonomous vehicle (Stout; Background.).

Regarding claim 54, Chang discloses an automated method, comprising (Chang; Fig. 2, 3, Para. [0016]. A range mapping system is used, wherein the system includes a computer to perform range mapping using stored instructions on a storage medium.): 
a. receiving with one or more processors, first sensor data from a first sensor, the first sensor data representing an environment, the first sensor including a 2D image sensor and the first sensor data including image data providing a 2D representation of the environment (Chang; Para. [0016, 17]. A range mapping system includes an image sensor mounted on a vehicle used to generate image representation including image data of pixels.), 
b. performing with the one or more processors image recognition on the 2D representation of the environment to identify one or more target objects in the 2D representation of the environment (Chang; Para. [0022, 30]. 2-D images are processed to identify objects in 2D representation of a scene.), 
c. receiving with the one or more processors, a second signal from a second sensor, the second signal including second sensor data representing the environment (Chang; Fig. 2, Para. [0018]. A LIDAR sensor is used to received active data of objects in a scene, wherein the LIDAR sensor includes a receiver/detector used to receive light beams off objects in a scene for generating active representation of range measurements.), 
d. performing data fusion between the first sensor data and the second sensor data to produce a succession of data frames, wherein each data frame including data derived from the first sensor data and associated to data derived from the second sensor data to provide a 3D representation of the environment including the one or more target objects (Chang; Fig. 3, Para. [Para. 26-28, 30]. LIDAR representation and image representation are fused to generate a scene map having pixels associated with corresponding distances of LIDAR data.).
But it does not specifically disclose  e. process with the one or more processors the succession of data frames to derive driving directions and output the driving directions to a controller controlling an operation of a vehicle driving in the environment.
However, Stout teaches e. process with the one or more processors the succession of data frames to derive driving directions and output the driving directions to a controller controlling an operation of a vehicle driving in the environment (Stout; Col. 4, Ln. 58-66, Col. 9, Ln. 5-13, Col. 11, Ln. 36-48, Col. 18, Ln. 66 to Col. 19, Ln. 8. A computing device is used to determine driving direction/path for a vehicle from a range image and virtual map, indicative of 3D information, and a control system is used to control the operation of a vehicle in accordance with the range image and/or virtual map.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the range mapping system of Chang to adapt an approach of vehicle control, by incorporating Stout’s teaching wherein vehicle control is perform by a control system using 3D information from a range image and/or virtual map, for the motivation to perform object detection and identification for the safe operation of autonomous vehicle (Stout; Background.).

Regarding claim 55, modified Chang teaches wherein the second sensor data conveys distance information, including distance information to the one or more target objects (Chang; Fig. 3, Para. [Para. 26-28, 30]. A second sensor data includes range/distance information to objects in a scene.).

Regarding claim 56, modified Chang teaches wherein the second sensor is selected from the group consisting of LIDAR sensor, RADAR sensor and acoustic sensor (Change; Para. [0018]. An active sensor is used from a group of LIDAR, RADAR, and sonar/acoustic sensor.).

Regarding claim 57, modified Chang teaches wherein the image data includes a plurality of pixels, the data fusion including associating in the data frame pixels with distance measurements derived from the second sensor (Chang; Fig. 3, Para. [Para. 26-28, 30]. LIDAR representation and image representation are fused to generate a scene map having pixels associated with corresponding distances of LIDAR data in accordance with a mapping process between active sensor representation and a 2D image representation. Stout; Col. 1, Ln. 56 to Col. 2, Ln. 19. Col. 14, Ln. 21-35. Active data of range values are provided to/associated with corresponding pixels in accordance with a mapping between an active sensor representation of range and a 2D image.).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Pub. 20160104289 A1) in view of Stout (US Pat. 9098754 B1), and further in view of Van Baar (US Pub. 20140368615 A1).

Regarding claim 35, modified Chang teaches the common characteristics (Stout; See remarks regarding claim 34 above.).
But it does not specifically teach the common characteristic includes pixel color, wherein the first pixels have substantially similar colors than the second pixels.
However, Van Baar teaches the common characteristic includes pixel color, wherein the first pixels have substantially similar colors than the second pixels (Van Baar; Para. [0070]. Common pixel attribute includes pixel color, wherein at least some first pixels have similar colors with second pixels.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the range mapping system of modified Chang to adapt an image processing step, by incorporating Van Baar’s teaching wherein first pixels that have no valid depth values, i.e. no depth values, are associated with depth values of second pixels that have similar color with first pixels, for the motivation to generate a depth map for a corresponding image (Van Baar; Abstract.).

Claims 36-38, 41, and 44-53 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Pub. 20160104289 A1) in view of Stout (US Pat. 9098754 B1), and further in view of Weimer (US Pat. 8736818 B2).

Regarding claim 36, modified Chang teaches the program code (Chang; See remarks regarding claim 28 or 29 above.),
But it does not specifically teach wherein the program code is further configured for controlling an energy level of pulses emitted by the transmitter, wherein the energy level is one of at least two available non-zero energy levels and wherein the energy level of pulses emitted by the transmitter is based at least in part on a proximity of one or more of the target objects to the active sensor.
However, Weimer teaches wherein the program code is further configured for controlling an energy level of pulses emitted by the transmitter, wherein the energy level is one of at least two available non-zero energy levels and wherein the energy level of pulses emitted by the transmitter is based at least in part on a proximity of one or more of the target objects to the active sensor (Weimer; Fig. 4, Col. 4, Ln. 30-39, Col. 13, Ln. 17-29. Depending on the distance to a scene/object, the illumination pulse (or patterns) from a LIDAR transmitter is controller/adjusted, at least between two different levels, for compensating for the effect related to the distance.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the range mapping system of modified Chang to adapt a light transmitting approach, by incorporating Weimer’s teaching wherein light directing circuits, lens systems, and illumination pattern control are employed for transmitting component of a LIDAR system, for the motivation to provide adaptive illumination in electronically steered flash LIDAR systems (Weimer; Abstract, Field.).

Regarding claim 37, modified Chang teaches wherein the controlling of the energy level including decreasing the energy level with an increasing proximity of the target object to the vehicle (Weimer; Fig. 4, Col. 4, Ln. 30-39, Col. 13, Ln. 17-29. Depending on the distance to a scene/object, the illumination pulse (or patterns) from a LIDAR transmitter is controller/adjusted, at least between two different levels, for compensating for the effect related to the distance. For compensating the effect of reflected light due to the distance to an object, the level of illumination light/pulse is set to be lower for a foreground object of increasing proximity.).

Regarding claim 38, modified Chang teaches wherein the controlling of the energy level including increasing the energy level with a decreasing proximity of the target object to the vehicle (Weimer; Fig. 4, Col. 4, Ln. 30-39, Col. 13, Ln. 17-29. Depending on the distance to a scene/object, the illumination pulse (or patterns) from a LIDAR transmitter is controller/adjusted, at least between two different levels, for compensating for the effect related to the distance. For compensating the effect of reflected light due to the distance to an object, the level of illumination light/pulse is set to be higher for a background object of decreasing proximity.).

Regarding claim 41, modified Chang teaches wherein the program code is configured for deriving the proximity of the one or more target objects to the active sensor from the 3D map (Chang; Fig. 3, Para. [0018, 33]. A proximity/range (depth) is determined for corresponding object point in a scene of a vehicle relative to an active sensor in accordance with a range/3 D map. Weimer; Fig. 4, Col. 4, Ln. 30-39, Col. 13, Ln. 17-29. Depending on the distance to a scene/object, the illumination pulse (or patterns) from a LIDAR transmitter is controller/adjusted, at least between two different levels, for compensating for the effect related to the distance/proximity, wherein the distance/proximity is determined.).

Regarding claim 44, Chang discloses a machine-readable storage medium encoded with a non-transitory program code for execution by a data processor for generating a 3D map of a scene, the program code configured for (Chang; Fig. 2, 3, Para. [0016]. A range mapping system is used, wherein the system includes a computer to perform range mapping using stored instructions on a storage medium.): 
a. receiving active sensor data generated by an active sensor performing active measurements of a scene including one or more target objects (Chang; Fig. 2, Para. [0018]. A LIDAR sensor is used to received active data of objects in a scene.), including: 
i. a transmitter configured to emit energy pulses toward the scene (Chang; Fig. 2, Para. [0018]. A LIDAR sensor is used to received active data of objects in a scene, wherein the LIDAR sensor includes a transmitter/laser used to emit light beams to a scene.), 
ii. a receiver configured to detect energy pulses reflected from the scene to generate in response to the reflected pulses an active sensor representation of the scene including active sensor data conveying a plurality of distance measurements (Chang; Fig. 2, Para. [0018]. A LIDAR sensor is used to received active data of objects in a scene, wherein the LIDAR sensor includes a receiver/detector used to receive light beams off objects in a scene for generating active representation of range measurements.), 
b. receiving image data from a 2D image sensor, the image data including a plurality of pixels conveying a 2D scene representation (Chang; Para. [0016, 17]. A range mapping system includes an image sensor mounted on a vehicle used to generate image representation including image data of pixels.), 
c. processing the image data to perform image recognition on the 2D scene representation to identify the one or more target objects in the 2D scene representation (Chang; Para. [0022, 30]. Image data is processed by a controller to identify/recognize objects in a 2D scene.), 
d. fusing the active sensor representation and the 2D scene representation for providing a 3D map of the scene including a succession of data frames, each data frame associating distance measurements from the active sensor data with pixels from the image data (Chang; Fig. 3, Para. [Para. 26-28, 30]. LIDAR representation and image representation are fused to generate a scene map having pixels associated with corresponding distances of LIDAR data.),
e. derive from the 3D map of the scene a proximity of one or more of the target objects to the active sensor (Chang; Fig. 3, Para. [0018, 33]. A proximity/range (depth) is determined for corresponding object point in a scene of a vehicle relative to an active sensor in accordance with a range/3 D map.).
But it does not specifically disclose f. control at least in part on a basis of the proximity a parameter of the energy pulses emitted by the transmitter.
However, Weimer teaches e. derive from the 3D map of the scene a proximity of one or more of the target objects to the active sensor (Weimer; Fig. 4, Col. 4, Ln. 30-39, Col. 13, Ln. 17-29. Depending on the distance to a scene/object, the illumination pulse (or patterns) from a LIDAR transmitter is controller/adjusted, at least between two different levels, for compensating for the effect related to the distance/proximity, wherein the distance/proximity is determined.),
f. control at least in part on a basis of the proximity a parameter of the energy pulses emitted by the transmitter (Weimer; Fig. 4, Col. 4, Ln. 30-39, Col. 13, Ln. 17-29. Depending on the distance to a scene/object, the illumination pulse (or patterns) from a LIDAR transmitter is controller/adjusted, at least between two different levels, for compensating for the effect related to the distance.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the range mapping system of modified Chang to adapt a light transmitting approach, by incorporating Weimer’s teaching wherein light directing circuits, lens systems, and illumination pattern control are employed for transmitting component of a LIDAR system, for the motivation to provide adaptive illumination in electronically steered flash LIDAR systems (Weimer; Abstract, Field.).

Regarding claim 45, modified Chang further teaches wherein the parameter of the energy pulses emitted by the transmitter includes energy level, direction, and timing (Stout; Stout; Col. 4, Ln. 58-66, Col. 9, Ln. 5-13, Col. 11, Ln. 36-48, Col. 18, Ln. 66 to Col. 19, Ln. 8, Col. 6, Ln. 62 to Col. 7, Ln. 10. A transmitter/laser emitter is used to determine parameters associated with pulse energy level, direction, and timing/interval.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the range mapping system of Chang to adapt an approach of vehicle control, by incorporating Stout’s teaching wherein vehicle control is perform by a control system using 3D information from a range image and/or virtual map, for the motivation to perform object detection and identification for the safe operation of autonomous vehicle (Stout; Background.).

Regarding claim 46, modified Chang further teaches wherein the program code is configured for processing the 3D map of the scene to derive vehicle operation directions and output the directions to a controller controlling an operation of the vehicle (Stout; Col. 4, Ln. 58-66, Col. 9, Ln. 5-13, Col. 11, Ln. 36-48, Col. 18, Ln. 66 to Col. 19, Ln. 8. A computing device is used to determine driving direction/path for a vehicle from a range image and virtual map, indicative of 3D information, and a control system is used to control the operation of a vehicle in accordance with the range image and/or virtual map.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to modify the range mapping system of Chang to adapt an approach of vehicle control, by incorporating Stout’s teaching wherein vehicle control is perform by a control system using 3D information from a range image and/or virtual map, for the motivation to perform object detection and identification for the safe operation of autonomous vehicle (Stout; Background.).

Regarding claim 47, modified Chang discloses wherein the program code is configured for rendering the 3D map (Chang; Para. [0024-26]. A system is used for generating 3D/range map. Stout; Col. 4, Ln. 58-66, Col. 9, Ln. 5-13, Col. 11, Ln. 36-48, Col. 18, Ln. 66 to Col. 19, Ln. 8. A system is used to generate 3D map.).

Regarding claim 48, modified Chang discloses wherein the active sensor is selected from the group consisting of LIDAR, RADAR and acoustic sensor (Change; Para. [0018]. An active sensor is used from a group of LIDAR, RADAR, and sonar/acoustic sensor.).

Regarding claim 49, modified Chang discloses wherein the active sensor data is mapped to the image data wherein the fusing of the active sensor representation and the 2D scene representation includes associating distance measurements of the active sensor data to corresponding pixels of the image data according to the mapping (Chang; Fig. 3, Para. [Para. 26-28, 30]. LIDAR representation and image representation are fused to generate a scene map having pixels associated with corresponding distances of LIDAR data in accordance with a mapping process between active sensor representation and a 2D image representation. Stout; Col. 1, Ln. 56 to Col. 2, Ln. 19. Col. 14, Ln. 21-35. Active data of range values are provided to/associated with corresponding pixels in accordance with a mapping between an active sensor representation of range and a 2D image.).

Regarding claim 50, modified Chang discloses wherein the fusing including estimating for one or more pixels, for which no distance values are available in the active sensor data, distance values and associating the estimated distance values to the one or more pixels in the 3D map (Chang; Fig. 3, Para. [0030, 31]. Distance values for first pixels (in projected 2D coordinates), exact distance values of which are not available, are determined in accordance with distance values nearby in the LIDAR data. Stout; Abstract, Col. 14, Ln. 27-50. Distance values for first pixel, which lacks distance values, are determined in accordance with distance values in LIDAR data available for second pixels nearby that are similar to the first pixels).

Regarding claim 51, modified Chang discloses wherein the program code is configured for, for first pixels in the image data for which no distance measurements are available in the active sensor data, estimating distance values at least in part on a basis of distance values in the active measurement data available for second pixels in the image data that are visually similar to the first pixels (Stout; Abstract, Col. 14, Ln. 27-50. Distance values for first pixel, which lacks distance values, are determined in accordance with distance values in LIDAR data available for second pixels nearby that are similar to the first pixels.).

Regarding claim 52, modified Chang further teaches wherein the computer system is configured for controlling an energy level of pulses emitted by the transmitter, wherein the energy level is one of at least two available non-zero energy levels (Weimer; Fig. 4, Col. 4, Ln. 30-39, Col. 13, Ln. 17-29. Depending on the distance to a scene/object, the illumination pulse (or patterns) from a LIDAR transmitter is controller/adjusted, at least between two different levels, for compensating for the effect related to the distance.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the range mapping system of modified Chang to adapt a light transmitting approach, by incorporating Weimer’s teaching wherein light directing circuits, lens systems, and illumination pattern control are employed for transmitting component of a LIDAR system, for the motivation to provide adaptive illumination in electronically steered flash LIDAR systems (Weimer; Abstract, Field.).

Regarding claim 53, modified Chang teaches wherein the controlling of the energy level including decreasing the energy level with an increasing proximity of the one or more target objects to the vehicle (Weimer; Fig. 4, Col. 4, Ln. 30-39, Col. 13, Ln. 17-29. Depending on the distance to a scene/object, the illumination pulse (or patterns) from a LIDAR transmitter is controller/adjusted, at least between two different levels, for compensating for the effect related to the distance. For compensating the effect of reflected light due to the distance to an object, the level of illumination light/pulse is set to be lower for a foreground object of increasing proximity.).

Claims 39-40 rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Pub. 20160104289 A1) in view of Stout (US Pat. 9098754 B1) and Weimer (US Pat. 8736818 B2), as applied to claim 38 above, and further in view of Ferguson (US Pat. 9164511 B1).

Regarding claim 39, modified Chang teaches the program code (Chang; See remarks regarding claim 28 or 29 above.),
But it does not specifically teach the program code is configured for performing classification on the one or more target objects identified in the 2D scene representation.
However, Ferguson teaches the program code is configured for performing classification on the one or more target objects identified in the 2D scene representation (Ferguson; Col. 17, Ln. 41-67. A computing device is used to process images to determine objects in a scene, wherein object identification/classification is performed on objects in a 2D scene.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent before the effective filing date of the claimed invention to further modify the range mapping system of modified Chang to adapt an object detection process, by incorporating Ferguson’s teaching wherein categories associated with detected objects are determined, e.g. stationary or moving, for the motivation to determine a control strategy for an autonomous vehicle based on portions of images (Ferguson; Abstract.).

Regarding claim 40, modified Chang teaches the classification includes classifying the one or more target objects in pre-determined categories of objects (Ferguson; Col. 17, Ln. 41-67. A computing device is used to process images to determine objects in a scene, wherein object identification/classification is performed on objects in a 2D scene, and an object is classified in a category among different categories.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ganjineh (US Pub. 20200098135 A1) teaches a system for video-based positioning and mapping.
Doh (US Pat. 10602115 B2) teaches a system for generating projection image for mapping between pixels and depth values.
Nguyen (US Pub. 20190244414 A1) teaches a system that perform efficient volumetric reconstruction with depth sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/ALBERT KIR/             Primary Examiner, Art Unit 2485